264 F.2d 229
Lloyd R. EDICK, Appellant,v.UNITED STATES of America, Appellee.
No. 13634.
United States Court of Appeals Sixth Circuit.
February 14, 1959.

Roy Cook, Kansas City, Kan., for appellant.
Fred W. Kaess, Donald F. Welday, Jr., U. S. Attys., Detroit, Mich., for appellee.
Before MARTIN, Chief Judge, and MATHES and SHELBOURNE, District Judges.
PER CURIAM.


1
This cause came on to be heard on the briefs and the record in the cause. Whereupon, the United States Attorney admitted that appellant had been denied effective assistance of counsel, within the requirement of the Sixth Amendment, upon arraignment and upon the entry of a guilty plea, and it appearing that the action of the United States Attorney in this respect was in consonance with appropriate authority.


2
The judgment of the United States District Court, in denying the motion of appellant to vacate sentence pronounced upon him, is directed to be set aside and the cause is remanded for further proceedings.